Citation Nr: 0121057	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar disc disease with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.  By rating decision dated February 1987, the Cleveland, 
Ohio RO denied service connection for lumbar disc disease 
with degenerative arthritis lumbar spine.  The veteran was 
notified of the RO's decision by letter dated that same 
month; however, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  See 
38 U.S.C.A. § 7105 (West 1991). 

In April 2000, the veteran requested that the claim for 
service connection for lumbar disc disease with degenerative 
arthritis be reopened.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the St. Petersburg, Florida RO.

In April 2001, a hearing was held at the St. Petersburg, 
Florida RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied service 
connection for lumbar disc disease with degenerative 
arthritis; the veteran did not appeal this denial.

2.  Evidence added to the record since February 1987 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A February 1987 rating decision, which denied service 
connection for lumbar disc disease with degenerative 
arthritis is final.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
1110, 1131, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(b), 20.1103 (2000).

2.  Evidence received since February 1987 is new and 
material; and the veteran's claim for service connection for 
lumbar disc disease with degenerative arthritis is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991); 38 C.F.R. 
§3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1987 rating decision denied the veteran's claim 
for service connection for lumbar disc disease with 
degenerative arthritis on the basis that there was no 
evidence showing continuity and chronicity of disability 
since discharge from service in 1966.  Therefore, the RO 
determined the veteran's lumbar disc disease with 
degenerative arthritis was not related to military service.  
Although the veteran was given written notification of this 
determination in February 1987, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final. 

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in February 1987 included: the veteran's 
service medical records, which show that the veteran was seen 
on several occasions for complaints of back pain; private 
treatment records from Mary Rutan Hospital from September 
1972 through April 1973, which reveal no history of back 
treatment; a December 1986 statement regarding the medical 
condition of the veteran upon entering the Chillicothe 
Correctional Institute, which states the veteran has had 
complaints of back pain since 1964; and a VA examination 
dated January 1987, which diagnosed the veteran with 
degenerative disc disease of the lumbar spine.  Upon 
consideration of this evidence, the RO denied service 
connection for lumbar disc disease with degenerative 
arthritis, holding that the evidence did not show continuity 
and chronicity of disability since discharge from the service 
in 1966 until the veteran was treated at the Chillicothe 
Correctional Institute in 1986.  Furthermore, the RO stated 
that the veteran's inservice back disability was acute and 
transitory and unrelated to the current diagnosis of 
degenerative disc disease.  The February 1987 rating decision 
was not appealed and became final.

In April 2000, the veteran requested that the claim for 
entitlement to service connection for lumbar disc disease 
with degenerative arthritis be reopened.  Newly submitted 
evidence since the February 1987 rating decision includes: 
statements from the veteran dated in 2000; outpatient 
treatment records from the Pensacola VA Outpatient Clinic 
dated in April 2000; and testimony provided by the veteran 
during an April 2001 Travel Board hearing.

The April 2000 statement notes that the veteran has received 
treatment for his back disability at the Dayton VA Medical 
Center (VAMC).  During the April 2001 hearing, the veteran 
stated that he had treatment for his back disability 
"[a]lmost immediately" following service at Stouder 
Hospital in Troy, Ohio.  He also indicated that he began 
receiving treatment at the Dayton VAMC in 1977.

These statements from the veteran were not previously of 
record and the information contained therein cannot be said 
to be redundant, as it further indicates treatment for a back 
disability in the years following service.  Further, this 
evidence is relevant to and probative of the issue at hand-it 
tends to demonstrate the veteran's ongoing problem of back 
pain associated with lumbar disc disease with degenerative 
arthritis.  The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim that he has 
had continuity and chronicity of disability since discharge, 
and that, accordingly, his claim is reopened.  However, for 
the reasons set forth in the Remand below, additional 
development is warranted consistent with the requirement of 
VA's duty to assist, pursuant to the Veteran's Claims 
Assistance act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar disc disease with degenerative arthritis, the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for lumbar disc disease with degenerative 
arthritis.

Prior to determining the veteran's claim of entitlement to 
service connection for lumbar disc disease with degenerative 
arthritis, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Such a duty to assist is statutory 
in nature and was amended by H.R. 4864, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Given the veteran's contentions that he was treated at the 
Dayton VAMC and Stouder Memorial Hospital after service, the 
Board deems it necessary for the RO to obtain these medical 
records to determine the chronicity and continuity of the 
veteran's lumbar disc disease with degenerative arthritis.  
The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Once the RO has 
obtained all relevant medical records, the veteran should be 
scheduled for a VA orthopedic examination to determine the 
nature and etiology of the veteran's lumbar disc disease with 
degenerative arthritis.

Furthermore, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his low back disability since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims file, including 
any which may have been prepared at the 
Dayton VAMC and Stouder Memorial Hospital 
in Troy, Ohio.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

3.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination in 
order to ascertain the nature and etiology 
of the veteran's lumbar disc disease with 
degenerative arthritis, if demonstrated.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand 
prior to examination, and, express an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
lumbar disc disease with degenerative 
arthritis is related to his military 
service.  The examiner should provide 
supporting rationale for all opinions 
expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



